Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 2/3/22.  Claims 21, 23-28, 30-35 and 37-40 have been amended. Claims 21-40 are pending.
2.	Applicants' arguments filed 2/3/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Double Patenting
3.	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Meron et al (US Patent 10,762,103 B2, hereinafter “Meron”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. It is noted that the claims in the Meron do not specify “determining that a single location for a first network address of a first entry of the first set of database entries cannot be calculated”. On the other hand, ZARN (US 20160197878 A1, hereinafter “ZARN”) teaches the limitation in [0012] – [0017] and Fig. 3. Therefore, it 
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 21, 24-25, 27-28, 31-32, 34-35 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZARN.
7.	With respect to claim 21,
	ZARN discloses a system, comprising:
	one or more hardware processors; and
	a memory storing computer-executable instructions, that in response to execution by the one or more hardware processors, causes the system to perform operations comprising:
	accessing, via an electronic network, a first database storing a first set of database entries, wherein each database entry of the first set of database entries includes a network address of a first type and a location corresponding to the network address;
determining that a single location for a first network address of a first entry of the first set of database entries cannot be calculated;
in response to determining that the single location for the first network address cannot be calculated, accessing, via the electronic network, a second database storing a second set of database entries, wherein the second set of database entries comprise associations between network addresses of the first type and locations corresponding to the network addresses;
identifying a particular second entry in the second database that comprises an association between the first network address and a particular location; and
storing the particular location as the single location for the first network address corresponding to the first entry (ZARN [0012] – [0017] and Fig. 3 e.g. [0012] Various implementations may be found in a method and/or a system to process a geographical internet protocol (IP) lookup request of an IP address.  The method may be implemented in a first server.  The first server may receive a first request for the lookup of the IP address from a first computing device.  In response to the received first request, data may be retrieved from a cache memory.  The retrieved data from the cache memory may be communicated to the first computing device.  The cache memory stores the data received in response to a prior received request for the lookup of the IP address.  [0013] In an embodiment, the data retrieved from the cache memory may be geographical IP data.  In an embodiment, the geographical IP data may comprise one or more of an IP address, an internet service provider (ISP) name, a host name, an area code, a country name, a state, a province, a region, a city, and/or geographical coordinates associated with the first computing device.  In an embodiment, the data stored in the cache memory, in response to a prior received request for the lookup of the IP address, may be retrieved from a second server.  In an embodiment, the second server may comprise one of a network service provider server and/or an ISP server.  In an embodiment, the first server may determine whether the data that corresponds when the data is not stored in the cache memory, the first server may receive data that may correspond to the first request from the second server.  In an embodiment, the first server may update the cache memory when the data is not stored in the cache memory [as
accessing, via an electronic network, a first database (e.g. first server – cache memory) storing a first set of database entries, wherein each database entry of the first set of database entries includes a network address of a first type (e.g. IP address) and a location (e.g. geographical IP data) corresponding to the network address;
determining that a single location (e.g. geographical IP data) for a first network address of a first entry of the first set of database entries cannot be calculated (e.g. the data is not stored in the cache memory);
in response to determining that the single location for the first network address cannot be calculated, accessing, via the electronic network, a second database (e.g. second server) storing a second set of database entries, wherein the second set of database entries comprise associations between network addresses of the first type (e.g. IP address) and locations (e.g. geographical IP data) corresponding to the network addresses;
identifying a particular second entry in the second database that comprises an association between the first network address and a particular location (e.g. geographical IP data); and
 (e.g. the first server may update the cache memory when the data is not stored in the cache memory) the particular location as the single location for the first network address corresponding to the first entry]. [0014] In an embodiment, the method may include retention of data that may correspond to the IP address within said cache memory when a count of the IP address exceeds a predefined threshold.  The count may correspond to a number of one or more geographical IP lookup requests.  In an embodiment, pre-stored data may be updated in the cache memory with updated data after a predefined time period).
8.	With respect to claim 24,
	ZARN further discloses wherein the second database is accessed using the first network address as a key or index into the second database (ZARN [0012] – [0017] and Fig. 3 e.g. IP address).
9.	With respect to claim 25,
	ZARN further discloses wherein the particular location is stored on a third database as Global Positioning System (GPS) coordinates (ZARN [0012] – [0017] and Fig. 3 e.g. an area code, a country name, a state, a province, a region, a city, and/or geographical coordinates associated with the first computing device).
10.	With respect to claim 27,
	ZARN further discloses wherein the first network address corresponds to an Internet Protocol (IP) address (ZARN [0012] – [0017] and Fig. 3 .
11.	Claims 28, 31-32 and 34 are same as claims 21, 24-25 and 27 and are rejected for the same reasons as applied hereinabove.
12.	Claims 35 and 38-40 are same as claims 21, 24-25 and 27 and are rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 22-23, 29-30 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over ZARN in view of Li.
18.	With respect to claim 22,
Although ZARN substantially teaches the claimed invention, ZARN does not explicitly indicate
wherein the second database is a third-party database.
Li teaches the limitations by stating wherein the second database is a third-party database (Li [0041] e.g. [0041] In some embodiments, the database can be a commercially available service (e.g., provided by a third party).  The database can be manually or automatically configured to include location information corresponding to a terminal associated with an IP address in the event that the database does not include an IP address (e.g., in .
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of ZARN and Li, to provide better ways to determine a location of a terminal (Li [0007]). 
19.	With respect to claim 23,
	Li further discloses wherein the second set of database entries includes information obtained by a third-party via at least one of transactions conducted with the third-party or network traffic monitored by the third-party (Li [0128] – [0129] e.g. [0128] Referring to FIG. 9, a method 900 for updating a database indicating locations associated with IP addresses is provided.  In some embodiments, process 900 is implemented by device 1000 of FIG. 10.  In some embodiments, process 900 is implemented by system 1100 of FIG. 11. [0129] At 910, an IP address and location information associated with the IP address are collected.  In some embodiments, a server collects (e.g., acquires) the IP address and associated location information.  As an example, the IP addresses which have occurred in the current day and the location information of each IP address are collected).
20.	Claims 29-30 are same as claims 22-23 and are rejected for the same reasons as applied hereinabove.
21.	Claims 36-37 are same as claims 22-23 and are rejected for the same reasons as applied hereinabove.

22.	Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over ZARN in view of Buchhop (U.S. 20130110715 A1 hereinafter, “Buchhop”).
23.	With respect to claim 26,
Although ZARN substantially teaches the claimed invention, ZARN does not explicitly indicate wherein the operations further comprise determining a risk level of a transaction involving the first network address.
Buchhop teaches the limitations by stating wherein the operations further comprise determining a risk level of a transaction involving the first network address (Buchhop [0024] – [0026] e.g. risk score).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of ZARN and Buchhop, to reduce the latency based on one or more factors, such as network transmission speed, network error rate, and/or availability of services dependent on the geographical IP data (ZARN [0003]). 
24.	Claim 33 is same as claim 26 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
25.	Applicant’s remarks and arguments presented on 2/3/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

66



February 16, 2022